t c memo united_states tax_court edward d lang and sharon a lang petitioners v commissioner of internal revenue respondent docket no filed date kevin phillip kennedy for petitioners t richard sealy iii for respondent memorandum findings_of_fact and opinion colvin judge respondent determined deficiencies in petitioners’ federal income taxes in the amounts of dollar_figure for dollar_figure for dollar_figure for dollar_figure for and dollar_figure for respondent also determined that petitioners are liable for the fraud_penalty under sec_6663 for each year but respondent now concedes they are not respondent - - determined in the alternative that petitioners are liable for the accuracy-related_penalty for negligence under sec_6662 for each year petitioner’ and donald j trisch trisch formed a partnership called diversified resources and development drd in the early 1980's to own rental property after concessions the issues for decision are whether petitioner and trisch continued to be partners in drd during the years in issue we hold that they did whether certain engineering income that trisch earned during the years in issue was income of the drd partnership we hold that it was not thus petitioners are not liable for tax on that income whether certain income and losses from real_estate rental property owned by drd were partnership income and losses we hold that they were whether tax years and should be dismissed from this case we hold that they should not whether petitioners are liable for the accuracy-related_penalty under sec_6662 for each year we hold that they are not ' references to petitioner are to edward d lang i findings_of_fact some of the facts have been stipulated and are so found a petitioners petitioners lived in san antonio texas when they filed the petition petitioner graduated from high school and completed years of college he then worked for several years as a steel fabrication draftsman he later worked for a machine shop anda container business b formation and farly years of the diversified resources and development partnership in the mid-1970's petitioner met trisch a petrochemical furnaces consultant in the early 1980's trisch petitioner and ronnie pace pace orally agreed to form the drd partnership to hold and rent real_estate drd bought real_property with mobile homes in truth or consequences new mexico to rent to skiers during the winter drd lent money to two people during the 1980's before drd had no business activity other than the mobile home rental_activity and the two loans pace withdrew from drd in leaving trisch and petitioner as equal partners the partnership distributed some partnership assets to pace when he left drd leaving drd primarily with the property in truth or consequences on date trisch in drd’s name bought mobile homes in kerr county texas - - on date trisch registered drd as an assumed name in kerr county trisch listed only himself on the assumed name certificate for drd petitioner moved from houston to san antonio in he received rental payments and deposited them in a bank account for drd in san antonio in petitioner closed this account in late or early after trisch handled all drd activities and petitioner was not involved in drd trisch told petitioner on a date not stated in the record that drd was being dissolved and had been inactive since about on trisch’s engineering services during the years in issue drd received about dollar_figure million for engineering services that trisch provided to various companies engineering income petitioner never agreed that drd would provide engineering services petitioner did not know about or perform any of these engineering services or know about or control any of the engineering income pace paid drd for engineering services that trisch performed for pace’s business from to pace understood that drd was trisch’s sole_proprietorship during those years bankers who respondent determined that drd received a total of dollar_figure in engineering income dollar_figure in dollar_figure in dollar_figure in dollar_figure in and dollar_figure in - dealt with trisch in the years in issue believed that drd was trisch’s sole_proprietorship from through trisch maintained an account at the bank of kerrville in the name of don trisch dba diversified resources and development drd bank of kerrville account petitioner was not authorized to deal with that account trisch and linda lashley lashley were friends during the years in issue and were married to each other at the time of trial trisch or lashley deposited most of the income from trisch’s engineering services in the drd bank of kerrville account during the years in issue they also deposited a substantial part of the drd income in lashley’s personal account petitioner never authorized lashley to act for him during the years in issue trisch and lashley used drd funds solely for themselves and their family members petitioner received no distributions of drd funds during those years d trisch’s purchase of thistlewood farm with drd funds during the years in issue trisch put some assets he had bought with money he earned doing business as drd in lashley’s name the most significant of those assets was a 207-acre farm known as thistlewood farm thistlewood trisch and lashley used dollar_figure of the drd funds in the bank of kerrville to buy thistlewood on date the source of these funds was a payment by brandon sons for engineering services provided by -- - trisch doing business as drd petitioner did not know about this payment or the purchase of thistlewood trisch and lashley operated the farm bk income_tax return sec_1 drd’s returns petitioner sent drd records that he had for to dennis brady brady drd’s tax preparer at the time brady sent drd’s form_1065 u s partnership return of income for to petitioner petitioner sent it to trisch trisch and brady made changes in the return petitioner did not see the return after he sent it to trisch trisch reported engineering income on drd’s return the record does not show whether the engineering income was reported on the drd return petitioner saw and drd’s return does not specify that the amount reported is engineering income john l givens iii givens c p a who was trisch and lashley’s accountant replaced brady as drd’s accountant on a date not stated in the record trisch gave the accountants who prepared drd’s tax returns for through summaries of drd’ss income and expenses for those years the engineering income reported on drd’s tax returns was largely offset by the deduction of payments made for personal expenses of trisch lashley and their family members trisch signed drd’s tax returns for the years in issue on date trisch filed amended forms and schedules k-1 partner’s share of income credits deductions etc for drd for and showing that all drd income deductions losses and credits were attributable to him petitioners’ individual income_tax returns petitioners timely filed joint federal_income_tax returns for through petitioners received schedules k-1 for drd that showed the following net capital capital ordinary_income loss account account income rental beginning end trade or real_estate year of year of year business activities dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number -o- -o- -- big_number big_number big_number big_number -o- -o- -o- -o- ' the amounts for the second entry for are those reported on drd’s amended_return for the amounts for the second entry for are those reported on drd’s amended_return for filed in date there is no explanation in the record for why the capital_account beginning in is not the same as the ending capital_account for the amounts for the second entry for are those reported on drd’s amended_return for filed in date petitioners received the schedules k-1 each year after they had prepared their individual returns for the year petitioners believed that their income_tax returns had to be consistent with the schedules k-l1 except for so they filed amended --- - returns that conformed to the schedules k-1 petitioner did not understand from the schedules k-1 that drd had a substantial amount of business activity other than real_estate f petitioners’ lawsuit against trisch and drd petitioners wrote letters to trisch or givens late in or early in to ask for copies of drd’s federal_income_tax returns but they did not get them until after the years in issue on date petitioners sued trisch lashley drd and others petitioners asserted that petitioner and trisch were egual partners in drd until and sought a termination of drd an accounting of drd’s assets and a distribution to petitioner of percent of drd’s assets petitioners first learned the amounts of engineering income and deductions trisch and lashley had received and reported when petitioners received responses to their requests for discovery in their lawsuit against trisch il opinion a whether petitioner and trisch were partners in drd in the years in issue the parties agree that drd was a partnership until however petitioners contend that petitioner and trisch were not petitioners also sued gary broach and ouida broach and high wilderness land cattle co a texas partnership ouida broach was an assistant for lashley gary broach was ouida broach’s husband petitioner trisch lashley and gary broach were partners in high wilderness land cattle co --- - partners in drd after because petitioner intended their partnership to cease in we disagree a partnership terminates for federal tax purposes if no part of any business financial operation or venture of the partnership continues to be carried on by any of its partners in a partnership or within a 12-month_period there is a sale_or_exchange of percent or more of the total interest in partnership capital and profits see sec_708 neither of these requirements was met during the years in issue to withdraw as a partner under texas law a partner must notify the partnership of his or her intent to withdraw or another event of withdrawal eg expulsion death or bankruptcy must occur see tex rev civ stat ann art 6132b sec dollar_figure vernon petitioners do not contend that any of these things occurred during the years in issue thus we conclude that petitioner was a partner in drd during the years in issue ’ respondent offered the settlement agreement for petitioners’ suit against trisch see par i-f above into evidence to show that petitioner and trisch were partners during the years in issue at trial we ruled that it was not admissible under fed r evid because it was offered to show the validity of petitioner’s representation in his suit against trisch that they were partners during the years in issue respondent’s request that we admit the settlement agreement is moot because we have concluded that petitioner and trisch were partners in the years in issue based on other evidence in the record -- - b whether engineering income that trisch earned from through in the name of drd was partnership income whether providing engineering services was a partnership activity income from personal services earned outside the scope of a partnership is not partnership income see 683_f2d_1303 10th cir because the partnership existed solely to practice law the income from mr hamm's services as a judge was not partnership income because those services were outside the scope of his partnership duties affg tcmemo_1980_154 285_f2d_91 5th cir receipts from whiskey sales that one partner illegally collected without the knowledge of or benefit to the other partners were not partnership income affg griffin v commissioner tcmemo_1958_210 in 97_tc_643 court reviewed we discussed hamm v commissioner supra and stated that the language in that opinion about the scope of a partnership was unnecessary because the partnership had ceased to exist before any of the income in question was earned the issue in schneer was whether a law partner was personally liable for tax on income he had earned before he assigned it toa partnership although we held that the income at issue in schneer was partnership income it is clear that the issue in hamm smith schneer and in the instant case is whether a partner earned_income as part of the partnership’s activity or on his own respondent contends that the engineering income that trisch earned doing business as drd from through was drd partnership income we disagree petitioner trisch and pace established drd as a partnership to buy and hold rental real_estate trisch’s engineering services were outside the scope of his partnership with petitioner petitioner and trisch did not combine their money or labor to provide engineering services and there was no community of interest in the profits or losses from engineering services trisch and lashley concealed trisch’s engineering services activities from petitioners used the engineering income for personal purposes and concealed from petitioners income and assets that they bought with that income petitioner did not receive any benefit from the income from engineering services he did not intend that the engineering income be a drd activity because he did not know about that activity respondent speculates that trisch’s real purpose in concealing income may have been to conceal it or drd’s assets from his former spouse there is no evidence to support that theory respondent contends that under 337_us_733 trisch’s engineering services were partnership income we disagree the issue in culbertson was whether to recognize a family_partnership for federal tax purposes here our inquiry is whether a particular activity was within the scope of an existing partnership the schedules k-1 respondent contends that petitioners knew about trisch’s engineering income because trisch reported that income on drd’s tax_return and allocated percent of it to petitioner on the schedules k-1 which petitioner belatedly received from drd we disagree first petitioner did not realize from the schedules k-1 that trisch had engineering income second knowledge of the engineering income does not necessarily make it partnership income see 207_f2d_326 10th cir partners knew of wages from an accounting firm that were found not to be partnership income 21_tc_286 partners knew of income from services provided as an airplane mechanic that was found not to be partnership income the rapid manufacturing sign respondent points out that petitioner testified that he asked that a sign with the name rapid manufacturing on it be placed at a business called diversified fabricators insulators and constructors dfic which respondent contends drd owned - - respondent contends that this shows that petitioner knew about the engineering income we disagree petitioner testified that he owned percent of the outstanding shares of rapid manufacturing a corporation that sold materials to dfic petitioner asked to have a sign with rapid manufacturing’s name on it installed at the dfic plant to help rapid manufacturing petitioner did not connect drd to dfic respondent’s agent testified that drd owned dfic she said that drd became a partner in the dfic partnership but she did not say when that occurred she then vaguely suggested that petitioner was involved with dfic without describing how except through her belief that drd owned dfic respondent cites exhibit 104-r to support the claim that drd owned dfic exhibit 104-r is a diagram that respondent’s agent prepared which was not admitted into evidence respondent’s argument about the rapid manufacturing sign is at best speculation and it is not more persuasive than other evidence showing that petitioner did not know about the engineering income capital contributions respondent contends that trisch’s contribution to drd was to perform engineering services and that petitioner’s contribution was to provide capital while that might be a possible arrangement between two partners the record shows that was not the arrangement here respondent points out that the schedules k-1 show that petitioner had a beginning capital_account for of dollar_figure and an ending capital_account for of dollar_figure however we do not infer from the schedules k-1 that drd provided belatedly to petitioner that petitioner and trisch intended the engineering services to be a partnership activity lack of testimony from trisch respondent contends that we should infer from trisch’s failure to testify in this case that if he had testified he would have testified against petitioners we disagree if a witness is equally available to both parties and neither party calls that witness at trial then no adverse inference is warranted see 862_f2d_1282 7th cir 469_f2d_1183 9th cir affg on this issue and revg on another issue 51_tc_337 an uncalled witness is not equally available to the party requesting that the inference be drawn against the other party if that witness’ relationship to that other party suggests that the witness is likely to favor that other party see united_states v rollins supra kean v commissioner supra 230_f2d_919 sth cir -- - trisch’s relationship to petitioner does not suggest that trisch’s testimony would favor petitioner respondent listed trisch as a witness on the pretrial memorandum submitted to the court petitioners did not neither party called trisch to testify we infer that trisch was equally available to both parties and we do not apply the adverse inference rule conclusion we conclude that trisch’s engineering income was not income of the drd partnership in the years in issue c whether real_estate rental income earned doing business as drd from through was outside the scope of the partnership petitioners contend that any drd real_estate rental income or loss in the years in issue was not partnership income because trisch owned the properties that generated rental income or loss during the years in issue we disagree trisch bought mobile homes in new mexico and texas in drd’s name real_property acquired in the name of the partnership is partnership property see tex rev civ stat ann art 6132b sec_2 a west drd was formed to own rental real_property drd did not terminate for federal tax purposes before trisch acquired that property see par ii-a above income earned within the scope of a partnership is partnership income for similar reasons we conclude that farming was not a drd activity -- - see 267_f2d_148 7th cir affg on this issue and others and revg and remanding on another issue tcmemo_1958_50 we conclude that drd’s real_estate rental income earned and losses_incurred during the years in issue were within the scope of the partnership d whether tax years and should be dismissed from this case as moot petitioners contend that tax years and should be dismissed from this case as moot on the grounds that trisch filed amended returns for drd for those years in which he reported that all drd income deductions losses and credits were attributable to him we disagree drd’s amended returns do not convince us to disregard the rest of the record in this case which shows that drd had real_estate rental income earned and losses_incurred in and within the scope of the partnership see par ii-c above eb whether petitioners are liable for the accuracy--related penalty respondent contends that petitioners are liable for the accuracy-related_penalty under sec_6662 for each year we disagree petitioners filed amended returns based on the schedules k-1 that they belatedly received each year from drd there was nothing in the schedules that reasonably alerted them to the fact that the schedules were based on understated income or overstated deductions we conclude that petitioners are not liable for the penalties for negligence under sec_6662 to reflect the foregoing and concessions an order will be issued denying petitioners’ motion to dismiss tax years and and decision will be entered under rule
